Citation Nr: 1207432	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the Veteran's claim of service connection for degenerative disc disease of the lumbar spine.  A timely Notice of Disagreement as to that issue was received from the Veteran in October 2009.  After a Statement of the Case issued to the Veteran in January 2010 continued to decline to reopen the Veteran's claim, the Veteran perfected his appeal by filing a VA Form 9 in February 2010.

The Veteran testified at a July 2011 hearing held at the Board's central office in Washington, D.C.  At that time, additional evidence was received by the Board with a waiver of review by the agency of original jurisdiction that is validly executed under 38 C.F.R. § 20.1304(c).  This evidence includes a March 2011 private treatment record from Dr. F.D.M.; July 2011 letter from Dr. J.K.M.; VA lumbar spine MRI report dated October 2010; and various statements from members of the Veteran's community.  This evidence has been associated with the claims file and considered by the Board as part of the record on appeal.

The Veteran's appeal also initially included the issues of entitlement to service connection for pain and spasms in the Veteran's right and left legs.  These claims have been treated by VA as separate issues from the Veteran's lumbar spine claim, and were also denied in the RO's June 2009 rating decision.  At the Veteran's hearing, however, the Veteran acknowledged that the disorders in his legs were manifestations of radiculopathies associated with his lumbar spine disorder.  As such, the Board has recharacterized the issue on appeal as styled on the title page of this decision.

The issue of the Veteran's entitlement to service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine; notice of that decision was mailed to the Veteran on May 14, 2007; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (claimed as a back injury) in February 2009.

3.  The new evidence associated with the claims file since the May 2007 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities, and moreover, raises reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the May 2007 rating decision is new and material, and the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the issue of the Veteran's request to reopen his claim of service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury), the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a back disorder was received by VA in January 2007.  This claim was denied in a May 2007 rating decision issued by the Columbia RO, on the grounds that the evidence that was available at that time did not show that the Veteran's current back disorder was either incurred during his active duty service or was etiologically related to an in-service injury or illness.  At the time of this rating decision, the evidentiary record included the Veteran's claims submissions; service treatment records; private records from Dr. J.F.M. which pertained to treatment from July 1999 to 2000; and private records from Pee Dee Orthopaedics which relate to treatment from August 1999 to August 2006.  The Veteran did not appeal the May 2007 rating decision; hence the May 2007 rating decision became final.  38 U.S.C.A. § 7105(c).

The Veteran's pending request to reopen his service connection claim was received by VA on February 2009.  In support of his request, the Veteran has provided VA treatment records relating to treatment from October 2006 through February 2011; a letter from Dr. R.L.N. dated January 2008; a letter from Dr. R.G.H. dated May 2007; private treatment record from Dr. J.K.S. dated March 2008; a letter from Dr. F.D.M. dated March 2011; a letter from Dr. J.K.K. dated July 2011; lay statements from his spouse and acquaintances from his community; and testimony given at his July 2011 central office hearing.  The Veteran was also afforded VA orthopedic and neurologic examinations in April 2010 to determine the nature and etiologies of his low back disorder and neurological symptoms in his legs.  Reports and addenda which correspond to those examinations are also associated with the claims file.

The newly obtained VA and private treatment records include various x-rays and an October 2010 VA lumbar spine MRI which reveal moderate multi-level degenerative disc disease, most significantly at L4-5 where there is moderate central canal stenosis and bilateral neural foraminal narrowing with associated neural impingement.  These records also reflect that the Veteran has been diagnosed with radiculopathies of the lower extremities.  Finally, medical and treatment histories reported by the Veteran to his VA and private physicians, at his April 2010 VA examinations, and at his central office hearing, all indicate that the Veteran has experienced intermittent yet chronic back pain since an in-service back injury that occurred in October 1971.  The Veteran's assertions in that regard are supported by a detailed February 2010 statement from the Veteran's spouse.

The newly obtained evidence since the final May 2007 rating decision establishes a current diagnosis of multi-level lumbar spine degenerative disc disease with associated neural impingement and radiculopathies of both lower extremities.  The subjectively reported medical histories that are contained in the newly obtained evidence and the Veteran's spouse's observations that are noted in her statement raise assertions of chronicity dating back to the Veteran's in-service back injury.  Under the circumstances and presuming the credibility of this new evidence, this evidence bears directly upon questions of the occurrence of an in-service back injury and the possibility of an etiological relationship between the Veteran's current lumbar spine disorder and the in-service injury.  Hence, the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury) is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury), is reopened.



REMAND

As discussed above, the Veteran has asserted that he initially injured his lumbar spine during service and that symptoms in his low back have been continuous since the in-service injury.  Indeed, service treatment records show that the Veteran incurred a back injury during service in October 1971, while working in a stooped position in a confined space for a prolonged period of time.  Subjectively reported medical histories contained in the post-service treatment records, VA examinations from April 2010, and the Veteran's hearing testimony elaborate that the Veteran's in-service injury occurred after he had been working inside of a fuel cell of an F4 aircraft while in a stooped position for approximately 14 hours.  The Veteran's assertions are supported by a detailed statement from the Veteran's spouse, which in sum, attests that the Veteran has experienced chronic and continuous back pain since the documented in-service injury.

Post-service treatment records document diagnoses of multi-level lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities.  VA orthopedic and neurologic examination reports and corresponding addenda from April 2010 confirm the above diagnoses, but opine that the Veteran's low back disorder and radiculopathies are less likely than not related to the Veteran's in-service back injury.  Both examiners' etiology opinions appear to be based largely upon their findings that the Veteran's in-service low back injury appears to have been isolated and self-limited, and also, that the evidence of record does not indicate a continuity of low back treatment prior to the late 1990's.  Hence, the examiners opine that the Veteran's in-service injury was not a presentation of arthritis, but rather, was an acute strain which did not predispose the Veteran to a long-term degenerative process.

Although both examiners appear to base their opinions upon the absence of post-service treatment prior to the late 1990's, neither examiner provides a discussion of the Veteran's assertions regarding continuity which were reported at both examinations and which are documented in the post-service VA and private treatment records which were available in the claims file.  Additionally, the Board notes that a May 2007 letter from Dr. R.G.H. expresses that the Veteran had been treated in that office for back complaints since 1981.  Similarly, although this evidence appears to rebut the primary basis for the examiners' negative etiology opinions, neither VA examiner addresses Dr. R.G.H.'s May 2007 letter in his report or addendum.

After the April 2010 VA examinations were performed, VA received letters dated March 2011 from Dr. F.D.M. and July 2011 from Dr. J.K.M.  In those letters, both private physicians appear to support a positive etiological relationship between the Veteran's current low back disorder and his in-service back injury, based upon the Veteran's reported continuous symptoms from service.  As these opinions were not available at the time of the April 2010 VA examinations, they were obviously not available for the VA examiners' consideration in formulating their respective etiology opinions.

The Veteran's reported continuity of symptoms, the May 2007 letter from Dr. R.G.H. which indicates back treatment from 1981, and the March and July 2011 private opinions, each directly rebut the primary basis of the VA examiners' negative nexus opinions, which is that the evidence does not show a continuity of symptoms because the Veteran did not receive medical treatment prior to the late 1990's.   In view of both VA examiners' failures to address such assertions and evidence, the rationales provided in their April 2010 reports and addenda for their negative nexus opinions are insufficient.

Additionally, the Board notes that a January 2008 private treatment record from Dr. R.L.N. of Camden Associates Physicians, P.A. indicates that the Veteran had most recently been seen at that facility in November 2004 and had been receiving treatment at that facility for lumbar spine issues since August 1996.  Nonetheless, VA has not made any documented efforts to obtain the Veteran's treatment records from that facility.  Efforts in that regard should be made and any records received in response to such efforts should be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

As noted above, a May 2007 letter from Dr. R.G.H. indicates that the Veteran has received back treatment in his office since 1981.  The Board notes that multiple documented efforts to obtain the Veteran's treatment records from Dr. R.G.H.'s office have been made.  In this regard, Dr. R.G.H.'s letter appears to be responsive to VA's prior attempts to obtain the Veteran's records.  Nonetheless, the May 2007 letter does not expressly indicate that the Veteran's treatment records, other than the May 2007 letter, are unavailable.  As such, VA should follow-up with Dr. R.G.H.'s office once again to clarify whether any of the Veteran's treatment records from 1981 to the present are available, and if so, obtain the available treatment records.  38 C.F.R. § 3.159(c)(1).

Similarly, a March 2008 letter from Dr. J.K.S., which was received in response to a previously obtained VA Form 21-4142 release, reflects that the Veteran has treated for back pain at his office since December 2006.  Nonetheless, the March 2008 letter was not accompanied by any records pertaining to the Veteran's treatment.  Moreover, there is no indication in the letter that the Veteran's treatment records from December 2006 to the present are unavailable.  As such, VA should also follow-up once again with Dr. J.K.S.'s office to clarify whether any of the Veteran's treatment records from December 2006 to the present are available, and if so, obtain the available treatment records from that facility.  38 C.F.R. § 3.159(c)(1).

Additionally, at his July 2011 hearing, the Veteran testified that he had been approved for social security disability benefits, attributable to disabilities caused by his low back disorder, in March 2011.  The Veteran's social security records are likely to include previously unobtained treatment records which relate to treatment of the Veteran's lumbar spine and radiculopathies in the lower extremities.  As such efforts should be made to obtain the Veteran's records from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Subsequently, the Veteran's claims file should be provided to a new VA orthopedic/neurologic examination for review and an opinion as to the etiology of the Veteran's lumbar spine degenerative disc disease and radiculopathies of the bilateral lower extremities.  If the new VA examiner determines that a full interview and examination of the Veteran is required for the requested opinion, then the Veteran should be scheduled for such an examination.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury).  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain the complete treatment records from Dr.  R.L.N., Dr. R.G.H., Dr. J.K.S., and other records pertaining to treatment received since February 2011, and to obtain a new VA opinion as to the etiology of the Veteran's lumbar spine degenerative disc disease and radiculopathies in the bilateral lower extremities. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for Dr. R.L.N., Dr. R.G.H., and Dr. J.K.S., as well as the name(s) and address(es) for any other private and/or VA treatment providers who has provided treatment for his low back or lower extremity radiculopathies since February 2011.

2.  Then, the RO should contact Dr. R.L.N., Dr. R.G.H., Dr. J.K.S., and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  VA should also obtain the Veteran's records from the Social Security Administration.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  After the development actions described above have been performed, the claims file should be provided to a new VA examiner.  The VA examiner should be requested to review the entire claims file and to provide an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability) that the Veteran's lumbar spine degenerative disc disease is etiologically related to the Veteran's October 1971 in-service back injury, or to any other injury or illness incurred during his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the radiculopathies in the Veteran's lower extremities are etiologically related to the Veteran's lumbar spine degenerative disc disease, his October 1971 in-service back injury, or to any other injury or illness incurred during his active duty service.

A complete and thorough rationale should be given for all rendered opinions.  Such rationale must include a discussion of all relevant evidence in the claims file, to include but not be limited to:  the Veteran's reported history of treatment and symptomatology; lay statements; July 2011 hearing testimony; claims submissions; service treatment records; post-service private and VA treatment records and radiology studies; and VA examination reports and addenda from April 2010.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

If the new VA examiner determines that a full interview and examination of the Veteran is necessary in order to render the opinions requested above, then the Veteran should be afforded a new VA examination.  After the new examination has been scheduled, the Veteran should be provided appropriate notice of the new VA examination.

All tests and studies deemed necessary by the VA examiner should be performed.  Based upon information obtained from the Veteran, the findings on examination, and the examiner's review of the entire claims file, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability) that the Veteran's lumbar spine degenerative disc disease is etiologically related to the Veteran's October 1971 in-service back injury, or to any other injury or illness incurred during his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the radiculopathies in the Veteran's lower extremities are etiologically related to the Veteran's lumbar spine degenerative disc disease, his October 1971 in-service back injury, or to any other injury or illness incurred during his active duty service.

As stated above, a complete and thorough rationale should be given for all rendered opinions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to:  the Veteran's reported history of treatment and symptomatology; lay statements; July 2011 hearing testimony; claims submissions; service treatment records; post-service private and VA treatment records and radiology studies; and VA examination reports and addenda from April 2010); relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claim of entitlement to service connection for lumbar spine degenerative disc disease with radiculopathies of the bilateral lower extremities (previously claimed as a back injury) should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


